EX. 99.1 Signet Jewelers Ltd (NYSE and LSE: SIG) Results for the 13 and 52 weeks ended January 30, 2010 March 25, 2010 Signet Full Year Results Exceed Expectations HAMILTON, Bermuda, March 25, 2010 – Signet Jewelers Ltd (“Signet”) (NYSE and LSE: SIG), the world’s largest specialty retail jeweler, today announced its results for the 13 weeks (“fourth quarter”) and for the 52 weeks (“fiscal 2010”) ended January 30, Fiscal 2010 results: · Same store sales down 0.4% · Income before income taxes of $241.8 million · Basic earnings per share $1.92, above guidance provided in January 2010 of $1.76 to $1.84 · Year end net debt(1) of $7.9 million Performance against original fiscal 2010 financial objectives(2): · Positive free cash flow(1) of $471.9 million against target of $175 million to $225 million · Significantly exceeded working capital reduction objectives · Slightly exceeded $100 million cost saving program Financial objectives for fiscal 2011: · Positive free cash flow(1) of between $150 million and $200 million · Controllable costs(3) little changed from fiscal 2010 at constant exchange rates · Capital expenditure of about $80 million (1) Non-GAAP measure, see Note 14. (2) As set out in announcement of March 25, 2009. (3) Controllable costs exclude net bad debt charge, expenses that vary with sales, the US vacation entitlement policy change and the impact from amendments to the Truth in Lending Act. Terry
